Citation Nr: 1820864	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-14 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1. Entitlement to an initial evaluation in excess of 10 percent for residuals of right elbow injury with loss of full extension.

2. Entitlement to an initial compensable evaluation for degenerative arthritis of the right elbow prior to October 24, 2017, and in excess of 10 percent thereafter.

3. Entitlement to an initial compensable evaluation for supination and pronation impairment of the right forearm prior to October 24, 2017, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for residuals of right elbow injury with loss of full extension. 

In September 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO. A transcript of the hearing is of record.

The case was previously remanded by the Board in August 2017 for further development. Specifically, the issue was remanded for a VA examination. A review of the claims folder reflects that the Veteran was afforded a VA examination in October 2017 and was subsequently issued a supplemental statement of the case (SSOC) in February 2018. The Board finds the RO has substantially complied with the August 2017 Board remand.



FINDINGS OF FACT

1. Throughout the appeals period the Veteran's right elbow disability has been manifested forearm extension limited to -30 degrees, forearm flexion limited to 135 degrees, forearm supination limited to 85 degrees, and forearm supination and pronation limited to 80 degrees.

2. Prior to October 24, 2017, the Veteran's right elbow has been manifested by degenerative arthritis based on x-ray findings and satisfactory evidence of painful motion.

3. The earliest medical evidence of pain on forearm supination of the right forearm was October 24, 2017.


CONCLUSIONS OF LAW

1. The criteria for an initial increased rating in excess of 10 percent disabling for service-connected residuals of right elbow injury with loss of full extension have not been met. 38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5205-5213 (2017).

2. The criteria for an initial 10 percent rating, and no higher, for service-connected degenerative arthritis of the right elbow have been met. 38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5206-5003 (2017).

3. The criteria for an initial increased rating in excess of 10 percent disabling for service-connected degenerative arthritis of the right elbow have not been met. 38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5206-5003 (2017).

4. The criteria for an initial compensable evaluation for supination and pronation impairment of the right forearm prior to October 24, 2017, have not been met. 38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5213 (2017).

5. The criteria for an increased rating in excess of 10 percent disabling for supination and pronation impairment of the right forearm from October 24, 2017, have not been met. 38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5213 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155 (West 2014); 38 C.F.R. Part 4 (2017). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO initially rated the Veteran's residuals of right (major) elbow injury with loss of full extension using an analogous Diagnostic Code (DC) 5019-5207. 38 C.F.R. § 4.71a. 

During the pendency of this appeal, the Veteran has been granted separate disability ratings of 10 percent each for degenerative arthritis of the right elbow, under DC 5206-5003, and supination and pronation impairment of the right forearm, under DC 5213.

During the appeal period, the VA conducted three elbow examinations. See April 2011, May 2015 and October 2017 VA Examinations. At its most limited, the Veteran's right elbow/forearm range of motion exhibited extension to -30 degrees, flexion to 135 degrees, and supination to 85 degrees and pronation to 80 degrees. These measurements account for pain on motion.

Under DC 5206, flexion of the major forearm limited to 110 degrees is rated as non-compensable; flexion limited to 100 degrees warrants a 10 percent rating; flexion limited to 90 degrees warrants a 20 percent rating; flexion limited to 70 degrees warrants a 30 percent rating; flexion limited to 55 degrees warrants a 40 percent rating; and flexion limited to 45 degrees warrants a 50 percent rating. 

Under DC 5207, extension of the major forearm limited to either 45 or 60 degrees warrants a 10 percent rating; extension limited to 75 degrees warrants a 20 percent rating; extension limited to 90 degrees warrants a 30 percent rating; extension limited to 100 degrees warrants a 40 percent rating; and extension limited to 110 degrees warrants a 520 percent rating.

Under DC 5208, flexion of the forearm limited to 100 degrees and extension limited to 45 degrees warrants a 20 percent rating. 

Under DC 5213, the Veteran would have to have limitation of supination to 30 degrees or less for a 10 percent rating; pronation motion lost beyond last quarter of the arc so that the hand does not approach full pronation, or pronation motion lost beyond the middle of the arc, or loss of supination or pronation such that the hand is either fixed near the middle of the arc (moderate pronation) for a 20 percent rating; or in full pronation for a 30 percent rating. Where the hand is fixed in supination or pronation, a maximum 40 percent rating is for assignment under that Diagnostic Code. 

Where functional loss due to painful joint motion is an issue, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered. DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Pain itself does not rise to the level of functional loss as contemplated by these sections, but may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

Painful joints are entitled to the minimum compensable rating even when they do not meet the schedular requirements for the applicable minimum rating. 38 C.F.R. § 4.59. See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that section 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis).

As mentioned above, the Veteran is currently rated as 10 percent disabling under DC 2019-5207. Here, the medical evidence does not reflect right forearm extension limited to 75 degrees or more; as required for a higher disability rating.

Additionally, the Veteran is also rated as 10 percent disabling for degenerative arthritis of the right elbow, under DC 5206-5003, effective October 24, 2017. The Board notes that the February 2018 rating decision provided the Veteran with an initial 10 percent rating based on x-ray evidence of degenerative arthritis. Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2017). A review of the claims folder reflects x-ray findings of degenerative arthritis the right elbow as early as May 26, 2015. As such, the Board finds that an initial rating of 10 percent for degenerative arthritis the right elbow, prior to October 24, 2017, is warranted.

While medical evidence reflects that the Veteran's degenerative arthritis the right elbow, has been confirmed by x-ray findings and satisfactory evidence of painful motion; however, the medical evidence does not reflect right forearm flexion limited to 90 degrees or less; as required for a higher disability rating under DC 5206.

Further, the Veteran is also rated as 10 percent disabling under DC 5213, for supination and pronation impairment of the right forearm, effective October 24, 2017. The RO granted the Veteran a separate 10 percent rating for supination and pronation impairment of the right forearm based on the painful motion of forearm supination. As explained previously, painful joints are entitled to the minimum compensable rating even when they do not meet the schedular requirements for the applicable minimum rating. 38 C.F.R. § 4.59. A review of the claims folder reflects the earliest medical evidence of pain on forearm supination is during the October 2017 VA examination. Additionally, the medical evidence does not reflect limited pronation with motion lost beyond last quarter of arc, hand not approaching full pronation, motion lost beyond middle of arc, or bone fusion; as required for a higher disability rating. As such, an initial compensable evaluation for supination and pronation impairment of the right forearm prior to October 24, 2017, and in excess of 10 percent thereafter, is not warranted.

Moreover, the right elbow disability is not associated with any condition that would qualify under DC 5205 or 5209-5212; none of the VA examinations show ankylosis flail joint, loss of bone, fracture, dislocation or misalignment in the right elbow, ulna or radius. Therefore, it is not possible to have a compensable rating under DC 5205 or 5209-5212.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment specifically due to his service connected right elbow disability. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for residuals of right elbow injury with loss of full extension is denied.

Entitlement to an initial compensable evaluation of 10 percent for degenerative arthritis of the right elbow, prior to October 24, 2017, is granted.

Entitlement to an increased evaluation in excess of 10 percent for degenerative arthritis of the right elbow is denied.

Entitlement to an initial compensable rating for supination and pronation impairment of the right forearm, prior to October 24, 2017, is denied.

Entitlement to an initial evaluation in excess of 10 percent for supination and pronation impairment of the right forearm is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


